715 F.2d 1
Marjorie HARRINGTON, etc., Plaintiff, Appellant,v.INHABITANTS OF the TOWN OF GARLAND, etc., Defendant, Appellee.
No. 83-1033.
United States Court of Appeals,First Circuit.
May 6, 1983.Rehearing Denied June 29, 1983.

1
Bernard R. Cratty, Cratty & Cratty, Waterville, Me., for plaintiff, appellant.


2
Lawrence E. Merrill, Bangor, Me., for defendant, appellee.


3
Before CAMPBELL, Chief Judge, BREYER, Circuit Judge, and RE,* Judge.

MEMORANDUM AND ORDER

4
Having reviewed the record and after briefing and argument, we are in full agreement with the district court, 551 F.Supp. 1371, that this action was barred by res judicata.   As our reasons for reaching this result are substantially the same as those set forth at length in the district court's comprehensive memorandum and order, we do not reiterate them here.   The fact that another judge had earlier declined to dismiss did not prevent the district court from acting correctly as it did.


5
Affirmed.  Costs for appellee.


6
Costs in favor of the appellee are taxed at $84.04.



*
 Chief Judge, U.S. Court of International Trade, sitting by designation